Opinion.— The court, did not err in excluding the tax deed. The statute points out the requirements of listing • and assessing property. See B. S., art. 4711. It is also provided by statute that in the collector’s deed the same description of the land shall be given as is contained in the tax rolls, and such additional description as may be practicable for the better identification of the land. B. S., art. 4756. Here the only matters of description contained in the deed are the abstract number and patent number; also number of acres in each survey, with names of original grantees; but neither the number of the volume nor date of patents is given, nor is'the value of the respective tracts stated. It is well settled that the tax deed must contain such description of the land that its identity and locality may be determined with reasonable certainty, otherwise it will be held inoperative. Bingham v. Smith, 64 Me., 450; Wilkins v. Tourtellot, 28 Kan., 843; Orton v. Noonan, 23 Wis., 105; Roberts v. Deeds, 57 Iowa, 320; Wofford v. McKinna, 23 Tex., 43.
While it is true that extrinsic evidence is ordinarily admissible to aid in applying the calls contained in the deed to the particular land (Winkley v. Kane, 32 N. H., 268; Crooks v. Whitford, 47 Mich., 283), still the description contained in the deed must be certain within itself, and not such as would require other evidence to make it certain. Winkler v. Higgins, 9 Ohio St., 599. Here some of the matters of description required by’the statute are omitted from the deed. The description as given is not certain .within itself.
The deed of the collector of taxes is not evidence of title within itself, but a valid assessment and other requisites eventuating in a valid sale must be shown.
Affirmed.